Case 1:20-cv-00075-TSK-MJA Document1 Filed 04/23/20 Page 1of18 PagelD #: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF WEST PORN LED

Liam Ys Mialleron Oe APR 23 2020

U.S. DISTRICT COURT-WYND
CLARKSBURG, WV 26301

 

 

 

 

Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)
V. Civil ActionNo.: |: 8p ceyv1S_
(To be assigned by the Clerk of Court)

{): k ¥3 Kou W G Hovvis A leah

De Coleco, C fsych. Sewices Super Ale : ;
| \Wi\\i Gans

Me Child (eso Cease fra =
A S5ySkcnt Werden V) Daze om

Enter above the full name of defendant(s) in this action

E JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff:Ljul{au. 6 Miallgren Inmate No.: 646-716-060
oe Hezelton PORKZOMD Brocetou Mills WIV
L&eSLS

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 2 of 18 PagelD #: 2

Attachment A

B. Name of Defendant: Dea |< Yorn.
Position: Cha lle. eget. Prograur Conndinator-
Place of Employment’ USP Hare \honw
Address: 70 Bax Z000 Tdcretonw MAletucest V WE Weck
RESZS

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: Ks > the challenge eae Koray.

CO et Fao Sor cs ne Pron ire “ Msc Lolooigt hex duties > "Cg. i

Yrou de. Wear hes PHO | ssc &9 Cad Mehe oe
Foy the l[raeve. l Yourcey ef Prisons, tor dawmnte Mente! Hea bealtl .

 

 

B.1 Name of Defendant: Mr G Wawra _
Position: Che ll. “wd (7h Oy ONL QW) S
Place of Employment: Ose f faze\ bon.
Address: PO Bow 2000 S Ky Vevww Dave foruc ton As
WestV.° g (Mick Lb. PS

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: As prowew OU asclow He
Cori WSe is Anwotes, Oc iS y. Hues Ly ae 1 AB Ole groans

tetewaent cind | Cdr ak Ethice to Ovouide tle FOC
ar Ace vretc ond tie st dn oy wc! boi Her Pe wr sh 5 te
tawmates pe -— eS we : he =i) anole

4
1

 

B.2 Name of Defendant: Or Gillesyye_
Position: Peychology SEW#V CCS Supe mV SOY
Place of Employment? tL) S? HazvellhLin
Address: fo\2ox 2000 | Sey vew Dave Vouceton Wills West
Vircantee 2682S .
Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & Yes O No

 

 

United States District Court 8 Northern District of West Virginia-2013
Case 1:20-cv-00075-TSK-MJA Document1 Filed 04/23/20 Page 3 0f 18 PagelD #: 3

B.3

BA

Attachment A

If your answer is “YES,” briefly explain: As the [He nil fp) syc kes lec ist

Heg {dc hts Cie ts Sepervse cud CH SUC. thet Tr timate? Core
pews mrovided Kos per Werte A Heel HL Cote feow A tlof Het
Dectots. Alse Babud to Frsore the} Vey Follow all F HOP

bolicies ane. Froccd ones > Gnd Ethucel Cp doce cGdes

 

Name of Defendant: ha § C he | dr 25S

Position: O<P AZ. Case WMitnace ¥

Place of Eipleyment (i = P [tore S| tux

Address: Co frox 200) S tev vcuw Drwe. Orvecton Mille | dest
Viv Cari JOSS :

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & Yes O No

If your answer is ea ” briefly explain: [fer sb Sta Drevide

th ate. Sintha YWec#§hlon 1M All phase 2 6x the XC tee atic t
Gn mcorcecetem cud to Fh ore not Her ower AREER
(at provid ve, rose Ha CA. Tatlo Ye \- MWe Del (C Y

ficarche Chefimittc. aud Fife! Scudevds te TiQnats |

 

Name of Defendant: Assist stant Warden

Position: Accisfen VA leydecy

Place of Employment: LSP be zeltow

Address: Fobex 2000 Sky cw Dave Beoocekon WiMs, b yw lest
\/ Louie Loses”

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 2& Yes O No

If your answer is “YES,” briefly ipa She [Ss theAssrsteud Leepelen
(he ts Bound Wy } Her Job Hi t eto Evsure sot | oe -emplayres

 

Lei ly those Vo\ns Fy salaals all FSP lohcirs Hecperuts

Gnd Ef cal [Concdoct clud + eo Xe LU the | Reset i bie h_G4 Valgtecs iS
ob any pt Hac Ghov é nak (oust thot ne | \J id loaders

 

United States District Court 9 Northern District of West Virginia-2013
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 4 of 18 PagelD #: 4

B.5

Attachment A

Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

Ill. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: Ondrd Stee Fen ewtuaty H azelton

A.

Is this where the events concerning your complaint took place?
@ Yes O No

If you answered “NO,” where did the events occur?

 

Is there a prisoner grievance procedure in the institution
where the events occurred? @ Yes O No

Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?

@ Yes O No

If your answer is “NO,” explain why not:

 

 

 

 

If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 1:20-cv-00075-TSK-MJA Document1 Filed 04/23/20 Page 5of18 PagelD#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

 

LEVEL 1 Cope | (AAG = 2 Ag hori [s y Childress Cb uc lorendes Gulley te
LEVEL 25 Qf ¥ WikS GIA aX \UCo ree & Kes i. Wee_ Gut. “Ussiie 5 6S Nv T Kestucd
J

= f

LEVEL 3 Bi n IAS Key cvd 4 ‘if CIA Naw LX 7. Le Ul th WO t K ex VA CN )
J

= &

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes O No

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

 

 

1. Parties to this previous lawsuit:
Plaintiff(s):
Defendant(s):

Zz, Court:

 

(f federal court, name the district; if state court, name the county)

Case Number:

lao

 

4. Basic Claim Made/Issues Raised:

 

 

 

 

3: Name of Judge(s) to whom case was assigned:

 

6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit:

 

 

United States District Court I] Northern District of West Virginia-2013
Case 1:20-cv-00075-TSK-MJA Document1 Filed 04/23/20 Page 6 of 18 PagelD #: 6

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not

 

 

 

 

sought.
E. Did you exhaust available administrative remedies?
O Yes O No

F. If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

 

 

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

l. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 7 of 18 PagelD #: 7

 

 

 

 

 

Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
x Grounds for dismissal: © frivolous 0 malicious

O failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

CLAIM 1: on 16-1 0-\9 Dele Grown Filed @ FalsiGed 4 ‘evo’ Cance ening
‘Phe the events of aur Cucaniterr ih the tha \liva v which Coat
I Arto Swan beFbeim | Kee wants bo resolve the Vers wichow of * yo
OSycstrnou Medicchions , raudn Ms Childress Az € Case i ar as

WA ile Mr Benwetk WIGS ef ese k Ke tet 2. sheaf + Mhemp ts a fe Ls Je,

Supporting Facts: Dheptvas Mok enor raul bw bo pilou ide A Me uted

 

United States District Court 13 Northern District of West Virginia-2013
Case 1:20-cv-00075-TSK-MJA Document1 Filed 04/23/20 Page 8 of 18 PagelD #: 8

Attachment A

Health evelvatron Video s Foe, AA chad gontins at oftec cocridar
Co wMIce HAS Ae\ euch Ke l Row [Dou Sex “Also Or Bre WALES (ep OES,
Lofio/r9 alse la) chess \es Wace cucuts Ms Phatlieecs ou. re Bovine {Ee
Camecas Shao Twade 2 ky WS 4s Ms Childvess 6Mtce Wagers Hea

CLAIM 2: @v \\-\s- {4 Squ- Dam De \c Vou OVAL Falscly Yon. another tol
Weutel Weel Keseasuene, While in MaCons afficc, She Clature
Tht ors Ws enroute she quested Me daoit Hy disorders
Cord thal T could Wot Oreuidc SoMiciant¢ Dy pbs 46 Sotesty the
Weed firiMeds - Uhais Encounter lashed 9 £5 |2ou. , Nok woudl he

Supporting Facts: See Secovby Teena Aloe 2 Vensg of Roo
lO Saute Dew, coeur. Mebuc Svat Kind of Aecrssment oe
Evel Sec Uy (Snows epor 4S Fi (eh Ll-) S “{ Pr § We ( Os Hac Fa lee
Repoyt OE her Clatuure “T Met loth lherdcem cn the look

Whiley tuck, Records (will Shows thisis False Tddudk Sec.

CLAIM 3: Dr k Voweurn. Cowre tes Ye usal ta # eo iA ec We witha i Veh Test

4 Fasbearn 12-17-19 at kuch Swe a {, ecbodly Odwinc's ey ob Ane. ye ste

Teale’ Wat lay Ghat Avant austen, a poe cded be an soseh the Aye aha VS

de eom\y aS Tau hod (dele we. She bJGS aiving Ye OnSLeers AL (tov fide rd doe
e Her past acktws, Astor BAwutr ci it Ve Gat Ww be lec ein,

pHPPOFENE Facts: (\y- Gy\\ex —— (de kf row, Ms Chaldvess, Mr (de: yshiev €
Gnd (alteyimS Weve AN Canc iwcd fo Ne C We = (dre WW Vacs 0) nethice(

Dellberck J Melicrious ects At Depu Wits Mech psuch Heds guef

pis rid Lbs, Nrottcl e Kecpnsel Es Fi lenc, ‘Nalcanastes oe iecaiedy

eaceunst fv Broun and Yromrcclves, ce All the Stele Video Sex age

CLAIM 4: Ov \ oz) i9 Wy | Hares hse oreunide PD false tin for 4 ation + Lue: vay
Cine lle nce ‘Ov wevtwn Re port Atte Gur eee € Mretuns He Vwle wed the iv*
Amend {My Ate ide Me Caual prod ccticr pad? the law By Colic
belsc Wt imcats tHe eye He Cole Aili by of Causa Lorthes! z

Z i
Ponishw icin t Onc. Genie ch Cy 4 Pewe Meare S land de peut tiem aX Vie ds

 

Supporting Facts: occ |r [ow ius Bepacs Bled au Whe felboww ec ates
12-2-19 Z/5 $26 Sel). -/() CUS (33 ML cS ie cule Cecupet t food Seige hear

 

United States District Court Id Northern District of West Virginia-2013
Case 1:20-cv-00075-TSK-MJA Document1 Filed 04/23/20 Page 9 of 18 PagelD #: 9

Attachment A

The etes clay Ee. CL a dete: om © cle (wed) Z vistd g ot Repo vt S.C {

[ac hoa: Shccbe imo (dkte a For 12° b-(4 Chews

CVA cote 83 1 GS tocl
akg

ftttaryst te Witla ‘duns lockdown Yer Money bes theo ih iyo li t

 

 

 

 

 

 

 

 

 

 

CLAIM 5:
Supporting Facts:
VI. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.
L L hoa. Hoe ce all the 2M yy uo heres ot MM y Auscicdew S Qsanre: Sich, [He pele SSwe sr
wore rshess 3 Cris Qed acl i, Led lass, les: is e ‘peek ite, Aa Vi ci
epi that Qa Slrex he SS ae Tee a Peor Clic the (ects 24S o Kes Powe LUCY

} :
Heoodee Disorder Moucepiucdtc Sleceless Wess, Mot: me

; zy eat \
AA nm 7 oO
Thovelts ov Su ‘aie, Ve ice. SY rnelaake Ly bes GAeke AL FISD Nigist Meare > [- “he sh |

decks Feor of Rec a COW aise Cun, KM Lee ey Wn cud Swelbe: ~ & le g ond ak ke

VII. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or statutes. oe
XK Momchorry Seth lewent- ta Be Ye cided Ge cach (Oekcndont
Te Beg & wert G Tw vic N evire| hee lth. lsse Sh per cw [yc Cc lesces vce
O§ oVC bucky: ist G gk the Cre <t & 4 Hac de Yewd oy onto ou 4 bes CY O \
Oy Sled Cho: ste ste Ba Oiressed — inst the dekide ate’ thot apply

 

United States District Court 15 Northern District of West Virginia-2013
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 10 of 18 Page fry: 10

Clainr\ continved

apece. Wr Rraon Stopped Me in The “Wallasey and asked
iCshecoold tele Mer T staked “nek onless you area Recensed

= psychuate us Yhok Con grescrtoc Med Ss he reelich “We Tm, Not
Gnd asked What Hac problem wos, T stated 'T aos beus deprved
oF My Meds Thal T load Becin akc Foc My entre confine mca
that Were Presemoed By a lisccmec psychuaty Gh Shiewatnnd flat
Aneeded Meds for VT stated PLE, Annicty j(ipolav Disorder rad
Severe depressive disord ex? She thew Shek L Ted Doc ke Muy
Giger Rok T have hing er Meonagcment Ussocg nd Crwune\
Thang Rehavior Thets all Hhads weong wrth you TAllebgelly
Saad Fa Porgcr rk gud Walked Away » Or Brown Claumed That
This Wes oc Poll Meuted theatth ssessrcut and Kepertcd D0ch
Which By dows Wo \nas deprviied Weot q Proper” Kesessvmcnt
and Hes deprived Me of PS Roce ent to Be free € chucl
ond vuveval (pomish mcr | y foreans Me te Sutlor The Syuyrtors
oo Wy L9) ocders i This hos cle 0 deprived Me ok Wy F FEL Arend
Mens Oneir She Retalebctescaanast We My Tilwy Sabie decomends
Cousivg Mc lack.ch due proces ad ‘Neglectes by other psyche lewy |
Chel to addvers Nyy dsorders curd The Lust Vorendare but bly |
Wake bo Grewe issues without Reprsol

 

Glan | Sugporhing Facts Conkinved

open nease. Nether Comba med addue to enous. ASCrCa
fora Valid Mental Weel ty Assecevmrent. See. PSTR Cac Cork
Findus Concerning My disorders the Courk order of Meds
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 11 of 18 PageID PA |

Clatm | Soppothimn Facts Contuwcd |
trees
jas well as Ve Wemek ond Funkinss e& Or om Mercedc
. oud Qe forjac oh \isezuee & Federally Aclirowledged
_ psy Chiatrish _

| bia ad. Combai

 

“Pencaas Gans ioc, ak We. Shelang mas Ne :
thet were greserbed [7 y
RS ycluctins L aichooll ly oe Sepercke Vetere, Yor.

with dO plus \earrs ot cXperenice’ ‘She Pephied | Psychuctrus |
Were Vol as _ qualified as psychol oulsts on Aiagnering . |

disorders ond Psychuctnsh eensiines, Beccuse if they didut
| they Would nk Yeye pA, I steded “tuhabeyer You say. \sot

Cor YT akleash qe Seas taina Sex: My WUrghS veces | ond

depression ghee Hebel” “~v Wane rake c teferel +S. Weel

_eevces Sor Somethins Coc Depression end Maine’ veces |

(DT then orted Ee reaall: dqs Shc Basmaccd, Me. Housever
{Ne Reberal Cor Either Medication Was Mader Shedd
dd Whe Foun te My Woe Trewma Shresser duscyvdev
depress wedisorder ond Kdolt Nike scacl disorder

__ Weve acktons Vvowe Coys Avanseicd Me_ok Wy gre

| Ry. forcung Wie te Sukfer The Symephew s ot Wy Towardehs,

nd er false ses \noune Caused Nees we by “Y ENG

=54 — ———— —___.. - meepentnibesaeannee a
i

 

Puswes S_ Ace Gantury) L Rs “Vee

 

: aly LENCE,
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 12 of 18 PagelD #: 1 $93 -

Clea, 7. Confuived So oe = Spee |
hey Foych Services Chet to Aquare My. WMeitcl Wealth |
wllbeng end Weed for tvedtnent |

+
Clessina © Supporting Racks Conhurved |

Orvaon coqan. YL the IT Sok Dec IF im Oenbel See cles
My O8Reand Trmnscnpts For hue Mendel Heel Byelvdor
6d fast Findus s Prov wed \y 2 \iscemsed Poychiechousts
NOc Mercede and Qe Freac See also Security Fe cobere fer A-2.

evn coutined naeenye

Made a Varect} She Malissously $ bated “Te you winke Me op Cnc Wrowe
Tne TU mike your like Were very bras” “RememberT have eccas&
To your PETR and Whake init Ths Velibted Hic Marect due te he
Contents ok h attiroords Vasked fara copy othe resubls doe
te Mer Ersr ccks Be veSuscd aha tallkich Me (sacle So \-2. Thon
Fequ ested My Meds ogayn She sad Vow Qtek qeitug ther Yoo
dent Meck the criterca” T thea Wrote We Qwneekor of the FRO?
about Ye Haivat and {Oc Browns vnetlica) conduck. bhich wes
behoced; T then Filed. BPS and9 to Kavue theas lqnoecd. as well

 
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 13 of 18 PagelD #PEH

Char wad Conbiuved -

The Josk OPT Was tetomned by Au Bowghore who clawed
thet L wos Provided Copies of the M¥astResults on Uve 17
A Dec and Yro the Row daka was notdisctoroole be me
_ Tresponded ‘hak us 16 wconedk especrally Lohan an @hhuicel
ACh is Vader Teveww Which tb 1s Bewg challenged T thon Licd
BPE to Ve Gdlesrre about Ne Qrouns vnellutal acts aud bev
flu rs okt False Federal decumenks Those Individoels were
Meéde awere & Ye Oroms Valse Rprorts cud Hurcafs and
did. Nothing, drouk \b a5 wellas Merton awk Ms Culdiess
Nove Aided w Wr Proms Pelinercke, Malisacos ack of
deprwias wc of \My Cainsih bufconel Kugts te fle. GVewance —
to Betwee ot Crocl end unugvel pu shuncut all of Vac.
have cuded Torreon Wo her veprisels adavst Me, [by
Not Talins Reasencba le Stces Yo ensure Dnata eveded
Wn Way fle is accucake. They Youd. Wo Anueshigabion (ube Dr
Bruns Acts Varects, Fung false Reporss Acorving we 6f
Meds and Remains cmedata my ottoun (bunk pass gs Tegresal
Ade Gillespve alss denied Vy Bp? That prowdes all Wecessar y
A ute to Luwestigeche Ano Gcks ow val dake jy Claws of
Deprwahton 6 Meds Duc tc having Wo Assessment Pncas
Well G5 Lhe Vales st Vhe cvewks ty ignore Vhemr withort yrvest
{Ggakueg Hon, (ys Cluilheess pas cco cudedive Lhe vepase|
By Filing False Devments Pena te My Conduct evd Moy
Powks upon Pevew inthe ateuphs te contwyn Drlvesns
Blllegabiens and. clisercdt Vly Mtempted Resolas of issues.

/

 
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 14 of 18 Pagel(p#: 14

times and Vokes preuously Provided the letbars te Dn lk Quorn,
AW Boyshore Dv Gillespie ae well as Tush tubconed “cogooe™
Ghd Tuwrabe Ysyoh Services fle ond Coutrel Glo sicdkeall
— Fleckrone and Paper, ks Wellax Wace lLeVbers Ve the Durechoy
ov Nhe FRoP Vho wes Made awore of Thc thicats +e Vs
Meture «See Also Or Kanes Regorts Fron, tere Tnterveerken
When TD Wede her awene et the threats The Wwe clone
IS enough “bs Prodvec O2Neslekon of \PTaucndurcit oe hf
te [reed o& Speedy ond to Grevence And te De Free
From the Fla hy of False Docomerts The > Anerndarert
Guewanteo Me The tight to Cavel erstechor of the law
“Malang (de Brows Wr» thrcet q Violatinnro F Federa| Ste bute
CS well as the Gushtubiar Thaw Cepected ly A Fhewpled ts
fcsolvc. tho ® requestur Ad Hun stvebere yo feveuw Secur Ay
Feokege Which Would Have teslued the ssi withovt Delay |

Clawn Y Continued -
This wes Aone abler Consolting With DRE Brun Dna team
act Mecting this wes dsnc be Melee. ou Qoetheie attempts
ck NauasCoeture Kewiedey discredited aloevt My Meds a
| Reques fed Mar Veanres Vo Pporso e the f Oo S800 Rooke 3 V |
Providing Ceogonalole Steps ab Assure M5, aceurede pntorvehun

Yay een provided to Munend Wy le Vie fr Orousng Kegorts |
Case 1:20-cv-00075-TSK-MJA Document1 Filed 04/23/20 Page 15 of 18 Pagelbg

| by prov dus Mir Haves wth “the Euence te Pree De Torey
Clowns Weer CalsiGed Ye ce£u sed to do 4G Aeceptur Dy (Sreusvus
_Keports as woth without forthes Waleshacdion, He the Gled
les own Fick’ boos version of the events cwortk OP laron Qased.
adage to hus part Creevnunrsy the PSRewd My Chorges ol
Coomchorn as Wellas Stetug Thad “Gong wioluemcnt® TL
bul tulle 45 “De Broon” ond Decide Nahin Wes changed
sEven otter provided Vr with the eaper wart (ec Dec \WO
oF Senarcun transept) What VervGed ths reports Were false.
| He then ogaun Filed more Fileemformetion le My JF leon 02-08-20 |
Q> these events did Dol coecur as We Steles Mc contcints, ef dus |
Counwerscahon Were De een Luents ‘oe Kno) Whey You aha sh l|
FRO Refuse and Why You are hl (bh the prog vor.” And thet T told. |
Hit We Wire cir lockdown L Neve We contiral over hese thunxs Lwhide - |
On Wwyolontzney leckederjen, $e this Wes Lalirovouy aida wad luntouny
dnd Shoat T have talked te Unc Covisclor Reanette. repeatedly
to resolve thes ussue Then AGO Om the 16 oS Monk Re fle s
Cacthei Kegoy A Datvuins Felse. tnfenyrah tow. LWhich Was Wo t
{possetale as wemerc on lock dean 6h the IN’ frm the Oo
6k March be lb EF Go Hus AA Wok cocuc as he cleumrs 6 fey
Vey This, False Keport U fled BRE to Adu at Ihichtune |
Warden Antenclly Claus Weurrs did Wet file The Repeat tll deus |
letor_L wrote Werden ie Vesponecs JT diduos spect te \Mus

 
Case 1:20-cv-00075-TSK-MJA Document1 Filed 04/23/20 Page 16 of 18 PagelD foql6

_ [Horers' unk Wc IZ So Vis Fula ond Clare of (Waaguircery |

encovirber owe Valse cul Lod We Sdlslence ak Weenrbas

=o _ fe ne oh the Conver subi cccvred_ os Lk Claws te Steted te

a Ite Havers on Weld oh Mark thet T \owe Ve pected |y Voced

_te (esol ve the FRY 18sue with Mr Bennet aud He said ve wes :

Fed That TL hewe Wo Control oucs Jus Joon. only Request thew
oh de Hhings LT te\4 Vth Vahey wes Vor Qld Somcon oR

_ KBr Wes clunovs Me forris cud Dv Bsn ave Both
Canspwred With each otherts Volek Gind depruic Weck My |
: gh ee aud Yt Gutendaneucks 5 Falun False yw fowws Ao
deprwins Woe ot Weds oud « dnse. ond. preper Assesswen te
Oh Violated ‘Educa | Conduck ard Eedevel Chetty
Me Harris also provire False info te Wavden Stohial Ve cau

 

/ te My Cell to Nuscuss. ER’ Refuse dec. video f[oste qc Ls Z. bWels

throug 3- [5-0 oo

ond T wes wncble te treusky yt Doe te lockdesn, Shea RPqurterly |

  

we withdraws Howcucr 73 dollars Was cyethalole. for he Wethdrans
See tek’ ly lockdown Schedule see also PSIR Grd othe

Dewy wicit 0.00) Then Agus on Bal 3*6-20 There 1s Wo attest
|

{GLY Mo ded Frrdence As Well as (sc (WO +1Dt 73-7T¢e68 . |

My transevipts td Progrom Stekenunt Fop S800 _
“Ve Vides For Mpbad @éll213 36-20 46 3-10-26
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 17 of 18 Pagelbf#3 47

ME Toe ney Conbmaied

;

Dc oe unt Restrichow Wet b oe Venere aud lati oe On |

‘lep Nonkweuk o E Reonsel Sérapes ord (Mrsrses Pawn to vpper
Thught rel loss 6€ Faclty. Bvpleay went, lascot pornty. OV
Corstedy Reve less o& powel GGCS loss of Commsav 4S Spordiny
[warts Restriction , Mar) ToMapeirtss

 
Case 1:20-cv-00075-TSK-MJA Document 1 Filed 04/23/20 Page 18 of 18 PagelD #: 18

Attachment A
DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at US? Hey el bey on ] - / H “J OD
(Location) (Date)

l. / ffs Ryu f/ . h ,
L/L Lf Ale Oftl Ll OM “*

Your Signature

 

United States District Court 16 Northern District of West Virginia-2013
